internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eoeg et2-plr-131282-00 date key town worker state this is in response to your request for a ruling concerning the worker’s status for federal employment_tax purposes with respect to services he performs for the town the applicable federal employment_taxes are those imposed by the federal_insurance_contributions_act fica and the collection of income_tax at source on wages in cases that involve a possible employer-employee relationship it is our practice to solicit information from the parties involved so we requested information from the worker as well the worker is a deputy tax collector for town with responsibility for collecting motor_vehicle excise_taxes he receives a yearly certificate of appointment as deputy collector of taxes pursuant to state-mandated procedures the town tax collector sends the worker notice of taxpayers whose motor_vehicle excise_tax has not been paid the worker then serves notice on the taxpayers and notifies the registry of motor vehicles electronically so that delinquent taxpayers cannot renew their licenses or registration before their tax is paid taxpayers’ checks for taxes interest and fees are required to be made payable to the town and are deposited in the town’s account the town pays the statutorily established collection fees to the deputy once a month procedures applicable to tax collectors based upon state law are found in the collector’s manual the worker maintains his own office with clerical employees as well as field employees and works as deputy tax collector for a number of municipalities he pays expenses for rent utilities employees’ wages office equipment etc the worker is required to swear an oath of office by some municipalities but not by the town the plr-131282-00 town reports compensation it pays the worker on form 1099-misc as nonemployee compensation the question presented is whether the worker is an employee subject_to fica_taxes and or federal_income_tax withholding the answer will require a determination of whether the worker is a public official sec_3402 of the internal_revenue_code the code provides that every employer making payment of wages shall deduct and withhold federal income taxes code sec_3401 provides that for purposes of this chapter the term employee includes an officer employee or elected official of a state or any political_subdivision thereof for this purpose the regulations include both elected and appointed officials in the definition of employee sec_31_3401_c_-1 employment_tax regulations the chapter referred to is chapter collection of income_tax at source on wages in other words sec_3401 applies only for income_tax_withholding purposes for purposes of fica_taxes employee status is determined under the common_law code sec_3121 the code does not define the term public official but sec_1_1402_c_-2 of the income_tax regulations gives the following examples the president the vice president a governor a mayor the secretary of state a member of congress a state representative a county commissioner a judge a justice of the peace a county or city attorney a marshal a sheriff a constable a registrar of deeds or a notary public taxes under the self-employment contributions act seca are imposed pursuant to sec_1401 and sec_1402 on the gross_income less applicable deductions derived by an individual from any trade_or_business for seca purposes the term trade_or_business has the same meaning as when used in code sec_162 relating to trade_or_business_expenses sec_1402 provides that the performance of the functions of a public_office is not a trade_or_business for seca purposes code sec_1402 and sec_1_1402_c_-2 income_tax regulations contain an exception providing that the performance of the functions of a public_office is a trade_or_business with respect to fees received for functions performed in a position compensated solely on a fee basis but only if the functions are not covered by an agreement under sec_218 of the social_security act agreement thus a fee-based public official who is not 1these provisions do not state that every public official is an employee but only that a public official is not self-employed they leave open the possibility that there may occasionally be non-employee public officials such individuals do not carry on a trade_or_business for seca purposes and consequently are not subject_to seca_tax on their compensation as public officials since they are not employees they are not subject_to fica tax see revrul_61_113 1961_1_cb_400 for an example plr-131282-00 covered by a agreement is subject_to seca_tax revrul_74_608 1974_2_cb_275 clarifies that a fee-based public official is one who receives compensation in the form of fees directly from members of the public a tax collector who is paid a salary based on the amount of tax collected is not a fee-based public official for fica purposes an individual is an employee if under the common_law rules the relationship between the individual and the person for whom he or she performs services is the legal relationship of employer and employee generally this relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which the result is accomplished in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so sec_31_3121_d_-1 employment_tax regulations in applying the common-law rules the irs considers whether the service_recipient has behavioral and financial control_over the worker and evaluates the relationship between the parties including how they view their relationship behavioral controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control how the worker performs the tasks for which he or she is hired facts which illustrate the right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by examining the parties’ agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities the fact that an individual is employed part-time or works for more than one employer is not evidence of independent_contractor status a part-time worker may be an employee under the common-law rules while the code does not define the term public official there is a body of case law defining the term in buckley v valeo u s the supreme court stated plr-131282-00 that anyone who exercises significant authority pursuant to the laws of the united_states is an officer the term officers embraces all appointed officials exercising responsibility under the public laws of the nation u s pincite officers perform a significant governmental duty exercised pursuant to a public law u s pincite officers administer and enforce the public law 424_us_139 269_us_514 specifically defines the term officer there the supreme court considered whether consulting engineers hired by states municipalities water supply and sewage districts were independent contractors or officers and employees of a state the court stated an office is a public station conferred by the appointment of a government the term embraces the idea of tenure duration emolument and duties fixed by law where an office is created the law usually fixes its incidents including its term its duties and its compensation u s pincite citations omitted officers and employees are agents of a state to administer its laws u s pincite citations omitted the independent_contractor has liberty of action which excludes control or the right to control characteristic of the employer- employee relationship u s pincite in 138_f2d_1006 6th cir the sixth circuit following metcalf eddy established the following standards to define the term public_office it must be created by the constitution or the legislature or by a municipality or other body with authority conferred by the legislature there must be a delegation of a portion of the sovereign powers of government to be exercised for the benefit of the public the powers conferred and the duties to be discharged must be defined either directly or indirectly by the legislature or through legislative authority the duties must be performed independently and without control of a superior power other than the law the office must have some permanency and continuity and the officer must take an official oath the provisions of state law applicable to the position of deputy tax collector are as follows state statutes provide for the creation of the position of deputy tax collector stating that a deputy has all the powers of a tax collector 2section a of the war revenue act stat pincite exempted from tax the compensation or fees received by officers and employees of the u s or any state local subdivision etc the purpose of this act was to exempt instrumentalities of a state or the federal government from taxation plr-131282-00 a treasurer or collector of taxes for a town can appoint and remove a deputy as he or she deems expedient collection methods are established in part in the same statute fees for each legal process as well as interest are established by law and required to be accounted for to the town treasurer the town then pays the collector’s fees to the tax collector as his compensation there are two methods of handling payments made to a deputy tax collector the deputy can establish a deputy account into which all taxes fees and interest are deposited when the checks clear the deputy pays the taxes over to the municipality and retains the fees otherwise a municipality as in the case of the town can receive the payments directly and remit the fees to the deputy in either case the checks must be made out to the municipality a deputy is required by statute to give bond for the faithful performance of duties and to plr-131282-00 keep specific records and make monthly reports procedures applicable to tax collectors are set forth in the collector’s manual state statutes establish penalties for neglect of duty is the worker a public official within the meaning of sec_3401 for income_tax_withholding purposes according to buckely v valeo an officer administers and enforces the public law 424_us_139 where an office is created the law usually fixes its incidents including its term its duties and its compensation metcalf eddy v mitchell u s pincite the deputy tax collector position conforms to these definitions in that the deputy enforces the taxing power of the state under a delegation of authority from the tax collector the duties of the office and its compensation are fixed by statute the deputy tax collector position fulfills five of the six conditions for public_office enumerated in 138_f2d_1006 6th cir it is legislatively created there is a delegation of a portion of the sovereign powers the duties are defined by statute and performed with a degree of independence under the law the only condition not satisfied is that the worker does not take an oath of office some municipalities however do require the worker to take an oath we conclude that the worker is a public official consequently the worker is subject_to federal_income_tax withholding sec_3401 the common-law rules apply to determine whether an individual is an employee for fica purposes sec_3121 in the case of a public official many of the statutory provisions which establish his status as an official are also relevant to the determination of whether he is an employee these provisions provide facts tending to show that the town and the tax collector have a right to control the way in which the worker performs his duties under the law ie that the worker does not operate with the freedom from control characteristic of an independent_contractor provision of training and instruction is one type of behavioral control while the town does not provide instruction to the worker it has the right to require him to change his methods if they do not conform to legal requirements the duties of the office of deputy tax collector are established by statute and the required procedures are set forth in the collector’s manual if the deputy does not conform to required procedures the tax collector has the right to require him to change his procedures or to terminate his appointment plr-131282-00 the deputy tax collector operates with a certain amount of independence but is constrained by the power of the law and the authority of the town exercised by the tax collector this is one of the of the characteristics of an officer in pope v commissioner as well as an indication of the control typical of employee status the worker represents himself to the public as an agent of the town though the worker pays for the forms issued by his office the requirements of these forms are statutorily establisheddollar_figure the forms bear the heading town of ____ state the envelopes the worker uses contain the notice official business penalty for private use under state law the town could be held liable for a deputy tax collector’s malfeasance in the exercise of his duties for instance in the plaintiff was awarded attorney’s fees arising from a civil rights suit against a city and its officers including treasurer tax collector and deputy tax collector the case arose from one in which the supreme court held unconstitutional a state statute allowing for collection of motor_vehicle taxes by imprisonment without adequate notice and an opportunity to be heard the rationale for liability in tort or civil rights suits is that municipal officers acting within the scope of their authority are employees under the control of the municipality for which they workdollar_figure plr-131282-00 we conclude the evidence establishes the town has the right to exercise enough behavioral control_over the worker to create an employer-employee relationship the worker has a considerable amount of financial independence he maintains an office and has expenses for equipment and employees he has a genuine risk of profit or loss different from that of a salaried employee he does not work exclusively for the town but has a number of client towns on the other hand he does not have absolute financial independence his financial arrangements including records bank accounts and reporting are largely dictated by state statute payments to the deputy are limited to penalties and charges for the various notices he serves he cannot negotiate for himself a payment schedule different from that provided by state statute he cannot compromise a tax_liability except as permitted by statutedollar_figure thus while he bears a risk of profit or loss he does not have the full measure of financial independence characteristic of an independent_contractor the evidence concerning the relationship between the parties also contains indicia of both employee and independent_contractor status the parties apparently see their relationship as one of service_recipient and independent_contractor the town reports its payments to the worker on form_1099 the worker does not receive employee_benefits or reimbursement for business_expenses on the other hand the worker’s contract a yearly certificate of appointment as deputy collector of taxes suggests that he holds an appointed public_office and is an employee while the relationship between the town and the worker has certain indicia of independent_contractor status we conclude that there is sufficient evidence of control and the right to control to establish an employer-employee relationship in this decision we gave great weight to the supreme court and appellate cases defining the term public official and holding public officials to be employees therefore the town and the worker are subject_to fica tax on the worker’s compensation this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code plr-131282-00 provides that it may not be used or cited as precedent sincerely yours marie cashman senior technician reviewer employment_tax office of division counsel assistant chief_counsel tax exempt and government entities enclosure copy of ruling for purposes
